                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE EASTERN DISTRICT OF TEXAS

                                           BEAUMONT DIVISION

ADAM EVANS                                                §

VS.                                                       §            CIVIL ACTION NO. 1:18-CV-610

UNITED STATES OF AMERICA, et al.,                         §


                     MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff, Adam Evans, an inmate currently confined at FCC Beaumont, proceeding pro se,
filed this tort claim pursuant to 28 U.S.C. § 1346 against the United States of America, President

Donald Trump, Vice President Mike Pence, All U.S. Senators, Attorney General Jeff Sessions,

Director of Department of Health and Human Services, Director Federal Bureau of Prisons, Acting

Complex Warden Dallas B. Jones, Correct Care Solutions, Secretary of State Washington D.C. and

the State of Texas.

       The Court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge recommends this tort claim be dismissed for want of prosecution pursuant to

Federal Rule of Civil Procedure 41(b).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge have been filed to date.1




       1
           Plaintiff received a copy of the Report and Recommendation on March 4, 2019 (docket entry no. 5).
                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in this case

in accordance with the Magistrate Judge’s recommendations.

       SIGNED this the 9 day of May, 2019.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge




                                                2
